Exhibit March 12, Sandison Weil Dear Sandy, I am pleased to confirm the offer extended to you to join Proginet Corporation as its Executive Vice President of Sales and Marketing, reporting to me. The proposed terms of employment with Proginet Corporation are as follows: I. Salary and Bonus Your starting salary will be $12,500 per semi-monthly pay period, which is equivalent to $300,000 on an annualized basis. In lieu of the variable compensation component during fiscal year 2008 (ending July 31, 2008), you will also receive a monthly bonus payment of $5,000 each month (prorated for any partial month). In addition, beginning on August 1, 2008, you will be eligible for a quarterly performance bonus with an annual target amount of $100,000. The bonus amount to be paid will be determined based upon the achievement of agreed upon objectives, established by the Board of Directors, as part of the annual business plan process. These objectives will be weighted so that eighty percent of the target amount is based on your performance under your Revenue Plan and twenty percent is based on the achievement of specific objectives. Also, effective August 1, 2008 you will receive a recoverable draw of $5,000 per month to be paid semi-monthly in accordance with normal payroll processing. The draw represents an advance to be offset against bonuses earned. Draw paid in advance and not earned must be returned to Proginet Corporation. All salary, bonus and draw payments are subject to normal withholdings. II. Stock Options As part of your compensation package, subject to the approval of the Board of Directors, you will be granted stock options to purchase 500,000 shares of Proginet Corporation common stock at a grant price, (the “Initial Grant”), at the closing price on the OTC BB on April 8, 2008, in accordance with the following vesting schedules: Schedule A: Vesting Date Number of Options Date ofInitial Grant 100,000 One Yr from Date of Initial Grant 100,000 Two Yrs From Date of Initial Grant 100,000 Total Stock Options 300,000 Schedule B: Vesting Date Number of Options 7/31/2009, if performance criteria have been met 50,000 7/31/2010, if performance criteria have been met 50,000 7/31/2011, if performance criteria have been met 50,000 7/31/2012, if performance criteria have been met 50,000 Total Stock Options 200,000 Additionally, on October 31, 2008, you will be granted stock options to purchase 100,000 shares of Proginet Corporation common stock at a grant price based on the closing price on the OTC BB as of October 31, 2008.Such options will vest two years from the grant date based upon meeting performance criteria established by the Board of Directors for an aggregate two year program. III.
